DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are currently pending in this Application. 
Information Disclosure Statement
	Applicant’s Information Disclosure Statement (IDS), filed on April 01, 2020; June 19, 2020; June 04, 2021 and August 31, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.
Response to Restriction   
              Applicants’ election, the invention, claims 1-12, drawn to product of Formula I, 
    PNG
    media_image1.png
    224
    222
    media_image1.png
    Greyscale
and the specific compound 12, 
    PNG
    media_image2.png
    209
    254
    media_image2.png
    Greyscale
  in response filed May 21, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Therefore, the restriction requirement is considered proper and is maintained.

The scope of the invention of the elected subject matter is as follows: 
The method of using the elected species of products of Formula I was found to be free of prior art. Therefore the scope of the methods of using the products of formula I, 
    PNG
    media_image1.png
    224
    222
    media_image1.png
    Greyscale
, as depicted in claim 1 wherein all the variables are as defined.   Therefore, the election of species requirement mailed on March 22, 2021 is hereby withdrawn. 

Reasons for Allowance 
The present invention is drawn to a method of using products of Formula I, 
    PNG
    media_image1.png
    224
    222
    media_image1.png
    Greyscale
  in treating diseases such as constipation, dry eye and liver disease  The  products of the instant claims are novel and non-obvious over the prior art. The closest prior art is Dovlatyan et al, Armyanskii khimicheskii zhurnak (1988), 41 (6), 346-
Therefore, claims 1-12 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on 8:00-4:30 MAX-FLEX. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626